Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 4, the claim limitation “a heating element disposed within the enclosure…”, recited in claim 4, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “disposed within the enclosure…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “heating” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0025, lines 1-5, Detailed Description, cited:[ "A variety of different heating techniques may be used for the heating element 112, such as a heating element that converts electricity into heat through resistive or Joule heating…].   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
a
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 5,676,009) in view of Steketee Jr. (US 4,867,921) both cited by applicant.  Regarding claim 1, Bright discloses pipe straightener and re-rounder device comprising providing a deployment trailer, wherein the deployment trailer (15, Figure 3) comprises: a trailer bed (bed of trailer 15, Figure 3); and a spoolable pipe deployment device (11) coupled to the trailer bed (via a hitch type as shown in Figure 3); and re-rounding the heated spoolable pipe (5) using a pipe re-rounder (9) to provide a rounded spoolable pipe; and wherein the pipe re-rounder (9) is coupled to the trailer bed (Figure 3).  However, Bright does not disclose heating spoolable pipe using a pipe heater to provide a heated spoolable pipe wherein the pipe heater is coupled to the trailer bed. Steketee discloses heating spoolable pipe (10a) using a pipe heater (24) to provide a heated spoolable pipe wherein the pipe heater (24) is coupled to the trailer bed (flat bed of the truck 20).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Bright heating spoolable pipe using a pipe heater to provide a heated spoolable pipe wherein the pipe heater is coupled to the trailer bed as taught by Stekette in order to improve malleability of the pipe for re-rounding which would prevent cracking or breaking of the pipe during re-rounding.  Regarding claim 4, Steketee discloses an enclosure (18) configured to enclose at least a portion of the spoolable pipe (10a); a fluid (air) contained within the enclosure; and a heating element (24) disposed within the enclosure (18); and wherein heating the spoolable pipe comprises: positioning at least a portion of the spoolable pipe (10a) within the enclosure (18); and heating the fluid (air) contained within the enclosure (18).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 5,676,009) in view of Steketee Jr. (US 4,867,921) both cited by applicant and further in view of Lin et al (US 2017/0239877) also cited by applicant.  Regarding claims 2-3, Bright/Steketee discloses substantially all features of the claimed invention except heating the spoolable pipe using the pipe heater via at least one of inductive heating, resistive heating, conductive heating, convective heating, or radiative heating, herein the pipe heater comprises an induction coil, and wherein heating the spoolable pipe comprises passing the spoolable pipe through an interior of the induction coil.  Lin discloses heating the spoolable pipe (12) using the pipe heater (40) comprises an induction coil (40), and wherein heating the spoolable pipe comprises passing the spoolable pipe (12) through an interior of the induction coil (40, Figures 1-4).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Bright/Steketee heating the spoolable pipe using the pipe heater comprises an induction coil, and wherein heating the spoolable pipe comprises passing the spoolable pipe through an interior of the induction coil as taught by Lin in order to heat the spoolable pipe while pass through an interior of the induction coil.
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 5,676,009) in view of Steketee Jr. (US 4,867,921) both cited by applicant and further in view of CMP Automotion Inc. (WO 2016/168917A1) also cited by applicant.  Regarding claim 5, Bright/Steketee discloses substantially all features of the claimed invention except providing a controller configured to control the pipe heater and the pipe re-rounder, wherein the controller comprises a processor; heating the spoolable pipe using the controller to control the pipe heater; and re-rounding the spoolable pipe using the controller to control the pipe re-rounder.  CMP discloses a system comprising a controller (programmable control means to monitor and control servomotors 14, 18, 25, 34, 36; abstract; page 3, lines 1-5) configured to control a pipe heating and re-rounding device (the apparatus, including heating assembly 20 and bending/cooling station 30; abstract; Figure 1) comprising a pipe heater (20) and a pipe re-rounder (30; bending/cooling station 30 for bending the tube 1 that has been previously heated, and so bending/cooling station 30 is capable of being used to  re-bending  or re-curve (re-round) straightened tubes; abstract), wherein the controller comprises a processor (the apparatus is controlled by PLC or PC based programs to effect movement via servomotors 14,18, 25, 34, 36; abstract) configured to: heat spoolable pipe using the pipe heater to provide a heated spoolable pipe (heating assembly 20 heats tube 1 to be bended and so tube 1 is capable of being spooled; abstract); and re-round the heated spoolable pipe using the pipe re-rounder to provide a rounded spoolable pipe (bending/cooling station 30 for bending  the tube 1 that has been previously heated, and so bending/cooling station 30 is capable of being used to re-bend or re-curve (re-round) straightened tubes to provide rounded tubes; abstract).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Bright/Steketee providing a controller configured to control the pipe heater and the pipe re-rounder, wherein the controller comprises a processor; heating the spoolable pipe using the controller to control the pipe heater; and re-rounding the spoolable pipe using the controller to control the pipe re-rounder as taught by CMP in order to treat the pipe (heated and re-rounded) not by manual operated but by automatic control operation.  Regarding claim 12, Bright/ Steketee discloses substantially all features of the claimed invention including Steketee discloses conveying the spoolable pile (10a) through the pipe heater (24) but does not disclose the pipe re-rounder using a deployment actuator.  CMP discloses  providing a deployment actuator (tube advance servomotor 14; page 5, lines 10-25). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Bright/Steketee the pipe re-rounder using a deployment actuator as taught by CMP in order to reduce the manual effort needed to re-round the pipe and the deployment actuator would automatically deploy the spoolable pipe at constant or controlled rate without the need for manually pulling the pipe.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 5,676,009) in view of Steketee Jr. (US 4,867,921), CMP Automotion Inc. (WO 2016/168917A1) and further in view of Bowkett (US 5,985,203) all cited by applicant.  Regarding claim 6, Bright/Steketee/CMP discloses substantially all features of the claimed invention including CMP discloses a thermocouple (24, Figure 3) , but does not disclose a temperature sensor configured  to provide a signal indicative of a temperature of the heated spoolable pipe to the controller. Bowkett discloses a temperature sensor configured  to provide a signal indicative of a temperature of the heated spoolable pipe to the controller (abstract; col. 2, lines 10-20).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Bright/Steketee/CMP a temperature sensor configured  to provide a signal indicative of a temperature of the heated spoolable pipe to the controller as taught by Bowkett in order to provide more accurately control the temperature of the tube to be bent. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 5,676,009) in view of Steketee Jr. (US 4,867,921), CMP Automotion Inc. (WO 2016/168917A1) and further in view of Eaton (US 4,232,813) all cited by applicant.   Regarding claim 7, Bright/Steketee/CMP discloses substantially all features of the claimed invention including CMP discloses a deployment actuator configured to adjust a deployment speed of the rounded spoolable pipe based on a desired speed signal from the controller(bending/cooling station 30 for bending the tube 1 that has been previously heated controls the longitudinal position of the tube by the tube advance servomotor 14, and so bending/cooling station 30 is capable of being used to re-bend or recurve (re-round) straightened the tubes to provide rounded tubes under speed advance control from the programmable control means; abstract; page 3, lines 1-5; page 5, lines 20-30).  CMP does not disclose a deployment speed sensor configured to provide a signal indicative of the deployment speed to the controller.  Eaton discloses a deployment speed sensor (encoder of rotation sensor 120; col. 7, lines 30-40) configured to provide a signal indicative of the deployment speed to the controller (pipe is fed by pipe feeder (deployment actuator) through the pipe bender based on an encoder or rotation sensor 120 producing an electrical signal that indicates feed rate and controlled , i.e., by a controller; abstract; col. 7, lines 30-40; col. 8, lines 1-20).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Bright/Steketee/CMP a deployment speed sensor configured to provide a signal indicative of the deployment speed to the controller as taught by Eaton in order to provide more accurately control the feed rate of the tube.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 5,676,009) in view of Steketee Jr. (US 4,867,921), CMP Automotion Inc. (WO 2016/168917A1) and further in view of Uchida (US 4,380,917) all cited by applicant.  Regarding claim 8, Bright/Steketee/CMP discloses substantially all features of the claimed invention including CMP discloses a re-rounder actuator configured to adjust a re-rounding force to applied to the heated spoolable pipe based on a desired  re-rounding force signal from the controller (bending/cooling station 30 for bending the tube 1 that has been previously heated controls the rotational orientation by the tube rotation servomotor 18, and so bending/cooling station 30 is capable of being used to re-bend or re-curve (re-round) straightened the tubes to provide rounded tubes under control from the programmable control means; abstract; page 3, lines 1-5; page 5, lines 20-30). CMP does not disclose a re-rounding force sensor configured to provide a signal indicative of the re-rounding force to the controller.  Uchida discloses a re-rounding force sensor configured to provide a signal indicative of the re-rounding force to the controller (a force signal is detected by the force detecting means during bending of the tube by the bending means to permit control of the bending condition of the tube and automation thereof, i.e., via a controller; col. 2, lines 10-25; claim 1 of Uchida).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Bright/Steketee/CMP a re-rounding force sensor configured to provide a signal indicative of the re-rounding force to the controller as taught by Uchida in order to accurately control the bending process to prevent cracking of breaking of the tube during re-rounding.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 5,676,009) in view of Steketee Jr. (US 4,867,921) both cited by applicant and further in view of JPH 02-276622A also cited by applicant.  Regarding claim 9, Bright/Steketee discloses substantially all features of the claimed invention except blowing hot air through an interior of the spoolable pipe via a hot air blower.  JPH 02-276622A discloses blowing hot air through an interior of the spoolable pipe via a hot air blower (hot air blower 6, discharge hot air into the tube P; Figure 1, abstract).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Bright/Steketee blowing hot air through an interior of the spoolable pipe via a hot air blower as taught by JPH 02-276622A in order to maintain a temperature of the heated spoolable pipe.
Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 5,676,009) in view of Steketee Jr. (US 4,867,921) both cited by applicant and further in view of McDonald (US 1,295,048) also cited by applicant.  Regarding claim 10, Bright/Steketee discloses substantially all features of the claimed invention except re-rounding the heated spoolable pipe comprises engaging an outer surface of the heated spoolable pipe via a pair of rollers.  McDonald discloses re-rounding the heated spoolable pipe (7) comprises engaging an outer surface of the heated spoolable pipe (7) via a pair of rollers (Figure 4; page 1, lines 70-80; page 2, lines 10-30).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Bright/Steketee re-rounding the heated spoolable pipe comprises engaging an outer surface of the heated spoolable pipe via a pair of rollers in order to provide a rounded spoolable pipe.  Regarding claim 13, McDonald discloses the pipe re-rounder comprises: a first pair of rollers (23, Figure 4) configured to engage with heated spoolable pipe having a first outer diameter (rollers 23 having a first, smaller outer diameter as shown; Figure 4) ; and a second pair of rollers (22) configured to engage with heated spoolable pipe (after the tube 7 being heated , it is bent in part by the roll 22, which are shown to engage the outer surface of tube 7; Figure 4; page 1, lines 70-80 and page 2, lines 10-30) having a second outer diameter (rolls 22 having a second, larger outer diameter as shown; Figure 4).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 5,676,009) in view of Steketee Jr. (US 4,867,921) both cited by applicant.  Regarding claim 11, Bright/Steketee discloses substantially all features of the claimed invention except heating a coil or reel of the spoolable pipe using a coil heater or reel heater prior to heating the spoolable pipe using the pipe heater.  In Steketee’s alternative embodiment, Steketee discloses heating a coil or reel of the spoolable pipe using a coil heater or reel heater prior to heating the spoolable pipe using the pipe heater (heating means 24 (reel hater) heats the pipe 10a which is store on large spool, the pipe 10a is then inserted an is then heated by the heating means 52 to expand the pipe 10a to a round form via hot water or live steam introduced via plug 30 (via pipe heater); Figure 4; col. 3, lines 10-55).  It would have been obvious to one ordinary skill in the art at the time the invention was made to modify Steketee’s primary embodiment to include the alternative embodiment’s reel and reel heater for storing and heating the stored pipe because, as Steketee discloses, it is important to heat the stored reduced pipe to a pliable state for installation and then later heat the installed reduced pipe again to a pliable state for expansion and a combination of compatible embodiments requires in order to suit user special application.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Quigley et al (US 8,985,154) discloses heated pipe and methods of transporting viscous fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 26, 2022